--------------------------------------------------------------------------------

Exhibit 10.3




EMPLOYMENT AGREEMENT




AGREEMENT dated  March 1, 2010, between NanoViricides, Inc. ("Employer"), with
its principal place of business at 135 Wood Street, Suite 205, West Haven,
Connecticut, and Jayant Tatake (the "Employee"), c/o NanoViricides, Inc., 135
Wood Street, Suite 205, West Haven, Connecticut.




1.
Employment



The Company agrees to employ the Employee, and the Employee hereby agrees to
such employment, subject to the terms and conditions set forth in this
Agreement.




2.
Term



The employment of Employee shall be for a period of four (4) years commencing on
the date of this Agreement, renewable annually thereafter upon unanimous
approval of the Board of Directors, provided that either party can terminate the
employment at any time, for any reason, upon 90 days’ notice (the “Employment
Period”).




3.
Compensation



The Employee’s Compensation and Benefits are set forth in Appendix A.




4.
Duties.



The Employee’s Duties are set forth in Appendix A.




5.
Extent of services.



The Employee shall devote his entire time, attention, and energies to the
Employer's business and shall not during the term of this Agreement be engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit, or other pecuniary advantage, except with the consent of
employer.  However, the Employee may invest his assets in such form or manner as
will not require his serv­ices in the operation of the affairs of the companies
in which such investments are made.

 
 

--------------------------------------------------------------------------------

 
 
6.
Disclosure of information.



The Employee acknowledges that the Employer's trade secrets, including chemical
compounds and other proprietary information, as may exist from time to time are
valuable, special, and unique assets of the Employer’s business.  During and
after the term of his employ­ment, the Employee agrees not to disclose any
information acquired by Employee with respect to any and all confidential and
proprietary information of the Employer or the Employer’s business, and to
maintain and follow reasonable procedures to prevent unauthorized disclosure of
or use of the confidential information and to prevent it from falling in to the
public domain or the possession of unauthorized persons.  Employee agrees that
for a period of seven (7) years after termination of employment with Employer,
he will hold all confidential and/or proprietary information in strict
confidence and will not disclose such confidential or proprietary information to
any third party, except as expressly agreed to in writing by an officer of
Employer.


Notwithstanding the above, confidential or proprietary information will not
include information that is:


i)  Lawfully known or available to the Employee from a source other than an
employee of Employer or any related or affiliated company;


ii)  Already known to the Employee as shown by written records, before its
disclosure;


iii)  Developed independently by the Employee without the use or consideration
of or reference to the confidential or proprietary information of the Employer;
or


iv)  Within, or later falls within, the public domain, without breach of the
Agreement by the Employee.


In the event of a breach or threatened breach by the Employee of the provisions
of this paragraph, the Employer shall be entitled to an injunction restraining
the Employee from disclosing, in whole or in part, such confidential or
proprietary information or from rendering any services to any person, form,
corporation, association, or other entity to whom such confidential or
proprietary information, in whole or in part, has been disclosed or is
threatened to be disclosed.  Nothing herein shall be construed as prohibit­ing
the Employer from pursuing any other remedies available to the Employer for such
breach or threatened breach, including the recovery of damages from the
Employee.  The provisions of this article are supplementary to the provisions of
the Restrictive Covenant in Article 9.




7.
Vacation



The Employee’s Vacation and Holiday policy is set forth in Appendix A.




8.
Termination



A.
Termination by Employee



The Employee may terminate this agreement by providing Employer with 30 days
written notice of Employee’s intent to terminate his employment and stating the
effective date of such termination.

 
 

--------------------------------------------------------------------------------

 
 
B.
Termination by Employer



Without cause, the Employer may terminate this Agreement at any time without
notice to the Employee.


C.
Surviving Clause



Notwithstanding any termination of this Agreement, whether with cause or without
cause, all other provisions of this Agreement remain in full force and effect.




9.
Restrictive covenant.



A.            If the employment of Employee with Employer shall be terminated
for any reason, he shall not provide any Employee shall not provide any services
to any competitor, client, or customer of Employer, or any affiliate of Employer
then existing, including without limitation TheraCour Pharma, Inc., and
AllExcel, Inc., either as an employee, officer, or consult­ant, nor be
associated as an employee, officer, partner of any firm engaged in substantially
similar research or drug development as Employer, or any affiliate of Employer
the existing, for a period of one year from the effective date of such
termination.  This restrictive covenant is intended to protect proprietary
information and technology disclosed to Employee as a result of Employee’s work,
and in consideration of this contract.


B.             For purposes of this Agreement, “proprietary infor­mation” shall
mean any information relating to the business of employer, or any entity in
which employer has a controlling interest, that has not previously been publicly
released by duly authorized representatives of employer and shall include (but
shall not be limited to) information encompassed in all research plans,
formulas, proposals, business plans, financial infor­mation, costs, pricing
information, or investor information and re­cords, and all invention methods,
concepts, or ideas used in or reasonably related to the business of Employer or
any entity in which Em­ployer or its officers and shareholders have a
controlling inter­est.  Employee agrees to regard and preserve as confidential
all proprietary information, whether he has such information in his memory or in
writing or other physical form.  Employee will not, without written authority
from Employer to do so, directly or indirectly, use for his benefit or purposes,
nor disclose to others, either during the term of his employment hereunder or
thereafter, except as required by the conditions of his employment hereunder,
any proprietary information.  Employee agrees not to remove from the premises of
Employer or any subsidiary or affiliate of Employer, except as an Employee of
Employer in pursuit of the business of Employer or any of its subsidiaries,
affiliates or any entity in which Employer has a controlling interest, or except
as specifically permitted in writing by Employer any document or object
containing or reflecting any proprietary information.  Employee recognizes that
all such documents and objects, whether developed by him or by someone else, are
the exclusive property of Employer.

 
 

--------------------------------------------------------------------------------

 

C.             All proprietary information and all of Employee’s interest in
patents, patent applications, trade secrets, trade­marks, inventions, customer
lists, employee lists, procedure, technological innovation, copy­rights,
developments, and processes hereafter to the end of the period of the employment
hereunder developed by Employee but at Employer's expense are considered
automatically assigned to the Employer.  Employee shall execute any and all such
assignments and other documents and take any and all such other action as
Employer reasonably requests in order to vest in Employ­er all Employee's
rights, title and interest in all of the afore­said items, free and clear of any
liens or encumbrances.


D.            Employee expressly agrees that the covenants set forth in this
section are given to Employer in connection with the employment of Employee by
Employer and that such covenants are intended to protect Employer against the
competition by Employee, within the terms stated, to the fullest extent deemed
reasonable and permitted in law and equity.  In the event that the foregoing
limitations upon the conduct of Employee are beyond those permitted by law, such
limitation, both as to time and geographical area shall be deemed to be reduced
in scope and effect to the maximum extent permitted by law.




10.
Representations of Employee.



Employee represents and warrants that neither the execution and delivery of this
agree­ment nor the performance of his duties hereunder violates the provision of
any other agreement to which he is a party or by which he is bound.  Employee
further agrees to indemnify employer for all damages in the event that this
representation is breached.




11.
Arbitration.



Any controversy or claim arising out of, or relating to this Agreement, or the
breach thereof, shall be set­tled by arbitration in the State of Connecticut in
accordance with the rules then obtaining of the American Arbitration
Association, and judgment upon the award rendered may be entered and enforced in
any court having jurisdiction thereof.  However, such arbitration provision
shall not act as a stay of the Employer’s right to seek a restraining order
against the Employee’s actual or anticipatory breach of this Agreement of
anticipatory disclosure of confidential or proprietary information.




12.
Notices.



Any notice required or desired to be given under this Agreement shall be deemed
given if in writing sent by certified mail to his residence in the case of the
Employee, or to its principal office in the case of the Employer.




13.
Waiver of breach.



The waiver by the Employer of a breach of any provision of this Agreement by the
Employee shall not operate or be construed as a waiver of any subsequent breach
by the Employee.  No waiver shall be valid unless in writing and signed by an
authorized officer of the Employer.

 
 

--------------------------------------------------------------------------------

 
 
14.
Entire agreement.



This Agreement contains the entire understanding of the parties.  It may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension, or discharge is
sought.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written upon.



 
Nanoviricides, Inc.
               
/s/
     
By Anil R. Diwan, President
   
Duly authorized
               
/s/
     
Jayant Tatake
 


 
 

--------------------------------------------------------------------------------

 



Appendix A
Duties, Compensation, and Benefits




The Employer reserves the right to change the compensation and benefit policies
at all time upon thirty (30) days written notice to the Employee.




1.
Duties



The Employee shall serve as Vice President of Research and Development, to
perform the usual duties of said offices, and shall have responsibility, subject
to direction of the Board of Directors, for participating in the management and
direction of the Employer's scientific operations, and shall perform such
specific other tasks consistent with such position as may from time to time be
assigned to him by the Board of Directors.  The Employee shall devote his
business time to the performance of his duties hereunder, and shall devote his
labor, skill, attention, and best ability in a manner that will faithfully and
diligently further the business and interests of the Employer.




2.
Compensation



A.            Base Salary


As compensation for the Employee's services hereunder during the Employment
Period, the Company shall pay the Employee a base salary of One Hundred Fifty
Thousand Dollars ($150,000), payable on a monthly basis.
 
B.
Preferred Stock



The Company shall grant 375,000 shares of the Company’s Series A Convertible
Preferred Shares to Employee (the “Preferred Stock”) upon execution of this
Agreement, to vest as follows:


i)  The Employee shall receive 93,750 shares of Preferred Stock upon execution
of this Agreement and an additional 93,750 shares of Preferred Stock on each
anniversary of this Agreement (the “Vesting Date”) until and including March 1,
2013, or until this Agreement is earlier terminated by Employee or Employer.


ii)  In the event that the Employee’s employment is terminated without cause,
the Employee shall be entitled to 93,750 shares of Preferred Stock multiplied by
a fraction wherein the numerator is the number of days between the previous
Vesting Date and the date of termination and the denominator is 365, said shares
of Preferred Stock to vest as of the date of termination.

 
 

--------------------------------------------------------------------------------

 
 
C.
Common Stock

 
The Company shall grant 500,000 restricted shares of the Company’s $0.001par
value common stock to Employee (the “Common Stock”) upon execution of this
Agreement, to vest as follows:


i)  The Employee shall receive 125,000 shares of Common Stock upon execution of
this Agreement and an additional 125,000 shares of Common Stock on each
anniversary of this Agreement (the “Vesting Date”) until and including March 1,
2013, or until this Agreement is earlier terminated by Employee or Employer.


ii)  In the event that the Employee’s employment is terminated without cause,
the Employee shall be entitled to 125,000 shares of Common Stock multiplied by a
fraction wherein the numerator is the number of days between the previous
Vesting Date and the date of termination and the denominator is 365, said shares
of Common Stock to vest as of the date of termination.


iii) The common stock received and vested hereunder shall not be saleable by
Employee during the pendency of this agreement.


3.
Benefits



A.
Health Insurance

 
B.
Retirement Benefits – Employer contributory SEP IRA





4.
Holidays and Vacation Days



A.
Holidays



The Employer observes 13 holidays each year.


B.
Vacation Days



The Employee may accrue a maximum of ten vacation days.  The Employee will
accrue vacation days at the rate of 1 vacation day per 196 hours
worked.  Vacation days must be taken consecutively and may only be taken upon
thirty days advance written notice to Employer.


C.
Sick Days



The Employee may accrue a maximum of five sick days.  The Employee will accrue
sick days at the rate of 1 sick day for every 392 hours worked. Sick days cannot
be banked from one year to the next.

 

--------------------------------------------------------------------------------